 CHEF NATHANSEZ EAT HERE,INC.159ChefNathan Sez Eat Here,Inc.andLocal 50,AmericanBakery&ConfectionaryWorkersUnion,AFL-CIO. Case 22-CA-3800February 16, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn November 18, 1969, Trial Examiner SidneyD.GoldbergissuedhisDecisionintheabove-entitled proceeding, finding that Respondenthad engaged in and wasengagingin certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.He also found that Respondent had notengaged inother unfair labor practices alleged in thecomplaint and recommended dismissal of theseallegations.Thereafter, the General Counsel filed anexception and supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The Board hasconsidered theTrialExaminer'sDecision, theexceptions and brief, and the entire record in thisproceeding,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer, except as modified below.The Trial Examiner concludes that the GeneralCounselhasfailedtoprove thatRespondentdischarged Estaban Estrada because of his protectedactivity.TheGeneralCounsel excepts to thisfinding.We find merit in the General Counsel'sexception.Estradawas discharged by Supervisor BuckyReingoldonApril30,1969,thedayafterRespondent discharged discriminatee John Fabbiani.Immediately following Estrada's discharge, Bucky2gave Estrada a ride back to New York. During therideBucky asked Estrada if he knew why he hadbeen discharged.3 Estrada said that he did not knowand that he would like to know. Bucky informedEstrada that the same thing that happened toFabbiani had happened to Estrada, namely Fabbianihad been discharged for bringing the Union in andEstrada for signing a union card.4 Estrada was neveroffered any other explanation for his discharge and,in fact, as he was about to get out of the car wastold by Bucky that he was a good man, that he,Bucky, liked the way Estrada worked, that the onlyerror he made was that he signed for the Union, and'TheCharging Party, by telegram,adopted the General Counsel'sexception and supporting brief,that "if this reaches an agreement," he would becalled back.We believe that where, as here, an employer tellsan employee that he is being discharged solelybecauseofhisprotectedactivities,suchanadmissionshould be taken at face value. The TrialExaminer speculates that theadmissionmay havebeen a ploy to get Estrada to talk about the Union.If we were to engage in such a speculation we wouldleave the door open for an employer to tell anemployee at the time of his discharge that he wasdischarged for protected activities, with the effectthat would have on other employees, and then tolaterdefendon the ground that actually theemployee was discharged for some other legitimatereason.We are unwilling to do so. Instead we inferthat an employer is stating the actual reason for thedischarge when at the time of the discharge he tellsan employee that he is being discharged onlybecause he engaged in protected activities. HereRespondent told Estrada, at the time of hisdischarge, that he was being discharged only becausehe signed a union card. Therefore, we infer that thatwas the actual reason for the discharge and concludethat Respondent discharged Estrada forengaging ina protected activity.'Accordingly, we find that Estrada was dischargedforengaging in a protected activity and thatRespondent thereby violated Section 8(a)(3) and (1)of the Act.6'Like the Trial Examiner,we hereafter refer to Bucky Reingold as"Bucky" in order to distinguish him from his uncle and Respondents'owner, Irving Remgold'Estrada's account of the conversation during this ride is uncontroverted,(Bucky did not testify)and creditedby theTrial Examiner(See TXD, fn.27.)'Bucky also told Estrada that"one by one"he was going to dischargeall of the card signers Bucky subsequently repeated this statement to twoother employees,Benito Zarzuela and LuisLeon,a further indication thatRespondent thought the signing of a union card was a sufficient reason todischarge an employee.'Even if we were to consider the possibilityof a ploywe would concludethat Bucky's statement to Estrada did not constitute a ploy to get Estradato talk about the Union Bucky could easily have introduced the subjectwithout such an admission.Also, afterhis interrogation of Estrada wasover and there was no apparent reason for continuing such a ploy, Buckyagain told Estrada that his only error was his signing for the Union.In this proceeding Respondent contends that Estrada was dischargedbecause of his general attitude towards his work and his chronicabsenteeismDespite the fact that it permitted Estrada to work his regularshift on April 29, Respondent contends the discharge was precipitated byEstrada's failure to report for work the weekend ofApril 26 and 27 TheTrial Examiner,in our opinion, correctlyrejectsRespondent's contentionsthat Estrada was discharged because of hisgeneralattitudeHowever, herinds that Estrada's absenteeism precludes a finding that the reason waspretextualWe donot agree.If the actual motivation for a discharge is theemployee's protected activity,the discharge is in violationof the Act eventhough the employer may also have a nondiscriminatory reason for thedischargeEstrada had ahistory ofabsences,yet was not discharged untilRespondent knew,as revealed by Bucky's statement to Estrada, thatEstrada had signed a union card Thus,the timing of the discharge, in lightof Respondent's vigorous antiunion campaign, as detailedby the TrialExaminer, establishes that Estrada was discharged for signing a card andthat Respondent's defense of absenteeism is a mere pretext'Inasmuch as Estrada continued to be an employee at the time Buckyquestioned him concerning the identities of those active in the Unionorganizing campaign,and threatened to get rid of all card signers and eventoclose the restaurant,we rind that this questioning constituted181 NLRB No. 29 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAW1.Inparagraph 3 delete the words; "and byengaginginsurveillanceofitsemployees'self-organizationalactivities,"and substitute thewords; "by interrogating employees concerning theirunion activities."2.Delete paragraph 4 and substitute the followingparagraph 4:By discharging John Fabbiani on April 29, andEstaban Estrada on April 30, and thereafter refusingto reinstate them,Respondent has discriminatedagainst them to discourage their membership in thesaid labor organization and has thereby violatedSection 8(a)(3) of the Act.3.Delete paragraph 8.ORDERPursuant to Section 10(c) of the National LaborRelations 'Act, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial, Examiner, andorders that the Respondent, Chef Nathan Sez EatHere, Inc., Hackensack, New Jersey, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as modified herein:1.Delete paragraph 1(b) of the Trial Examiner'sRecommended Order and substitute the followingparagraph 1(b):,"Interrogating employees concerning their unionactivities."2.Change paragraph 2(a) by inserting just priorto the words "offer to Luis Leon, ..." the followingclause,"offer to Estaban Estrada immediate andfullreinstatement to his former position, or to aposition substantially equivalent to that which heheld immediately prior to April 30, 1969, withoutprejudice to his seniority and other privileges;"3.Change paragraph 2(b) by inserting the name"Estaban Estrada" after the name "John Fabbiani."4.Inthe"Notice , toAll Employees", firstparagraph, renumber the subparagraph beginning"4. By discharging Luis Leon . . ." as subparagraph5 and insert the following above it as subparagraph4:"By discharging Estaban Estrada on April 30,1969,and 'refusing to reinstate him because hejoined Local 50, American Bakery '& ConfectioneryWorkers Union, AFL-CIO."5. In the second unnumbered paragraph delete theword "again."6.Inthethirdunnumberedparagraph,subparagraph 3, insert after the words, "WE^ WILLoffer to give back their jobs to John Fabbiani," thename "Estaban Estrada."interrogationinstead of surveillance, as found by the Trial Examiner, aswell as 8(axl) restraint and coercionTRIAL EXAMINER'S DECISIONSIDNEYD.GOLDBERG,TrialExaminer:In . thisproceeding, under Section 10(b) of the National LaborRelationsAct, as amended, the complaint' alleges thatChefNathanSezEatHere,Inc.(hereincalledRespondent), which operates, a restaurant. in Hackensack,New Jersey, had, in violation of Section 8(a)(1) and (3) oftheAct, interferedwithorganizational rights of itsemployeesby coercive interrogation and threats ofretaliation, had discharged two employees because of theiractivityon behalf of Local 50, American Bakery, &ConfectionaryWorkers Union, AFL-CIO (herein calledtheUnion),andhad refused, after a strike wasterminated, to reinstate these two discharged employeesand several others who participated in the strike.Respondent answered, denying the commission of theunfair labor practices alleged, and a trial of the issues soraisedwas held before me at Newark, New Jersey, onJuly 28 and 29 and August 6 and 8, 1969, at which timeallpartieswere present and represented by counsel andwere afforded an opportunity to adduce evidence, tocross-examine witnesses, and to argue on the facts and thelawThe brief filed by the General Counsel has beenconsidered.,..For the reasons hereinafter set forth in detail, I findthatRespondent did restrain and coerce its employees intheir self-organizational efforts; that it discharged JohnFabbiani to discourage his unionmembership andactivities;and that its discharge of employees HectorMelendez, William Melendez, and Luis Leon for engagingina strike, and its refusal to reinstate them after thetermination of the strike were also to discourage theirunion,membership and activitiesThe discharge ofEstabanEstrada, however, I find not to have beenunlawful.Upon the entire record in the case2 ands from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.BUSINESS OF THE EMPLOYERRespondent admits that, during the 4 months followingcommencement of business in January 1969, its receiptsamounted to more than $200,000 and that its expectedgrossreceipts for the year 1969 would exceed $500,000. Italsoadmitted that, during the stated period, it hadreceived, from outside the State of New Jersey, goodsvalued in excess of $100,000. On these facts, I find thatRespondentis anemployer engaged in commerce 'II.THE LABOR ORGANIZATION INVOLVEDRespondent did not contest 'the 'allegation of thecomplaint that the Union is a' labor organization withinthe meaning of the Act and I so findIII.THE UNFAIR LABOR PRACTICEA. Summary of EventsBriefly stated, the relevant events in this case are asfollows:' Issued June25, 1969,on a chargefiledMay 16, 1969'Typographical errors in the transcript of proceedings have beencorrected by order dated October7, 1969.'Northwest Smorgasbord, Inc,163 NLRB 425;City Line Open Hearth.Inc,141NLRB 799 CHEF NATHAN SEZ EAT,HERE, INC.AboutApril 15, 1969,' two of the employees ofRespondent signed cards authorizing theUnion torepresent them and begansolicitingother employees to dothe same. On April 29 Respondent discharged JohnFabbiani, one of these two employees, and on April 30discharged employee Estaban Estrada. On May 7 and 8the Union set up a picketline, consistingof Fabbiani anda businessagent of the Union, in front of the entrance toRespondent's restaurant, but during these 2 days theemployees paid no particular attention to the picket lineand' went to work. On the third day of the picketing,however, about a dozen of the 28 employees on the dayshift refused to cross the picket line, some joining it.During the day those who had refused to go to work weredischarged. That sameevening, the picketing was enjoinedby a temporaryrestrainingorder issued by the SuperiorCourt of the State of New Jersey The employees who hadbeen on the picket line thereupon ceased picketing and,with a representative of the Union, entered the restaurantand asked that they be put back to work. Respondentaccepted some of them but declined to reemploy threeparticular employees or to reinstate Fabbiani and Estrada,who accompanied them. These men again applied,unsuccessfully,forreinstatement on the Tuesday andWednesday of the following week.B. TheIssuesThe General Counsel contends that the evidence in thiscase requires findings that, during the period from April29 to May 9, Respondent, through its president, IrvingReingold, and its manager, Noel B. Reingold, interferedwith employee rights by coercively interrogating themconcerning their membership in and activities on behalf oftheUnion, by threatening to close the restaurant if theyshould choose to be members of or represented by theUnion, and by telling them that their union activities werebeing kept under surveillance. The General Counsel alsocontends that the record requires a finding that employeesJohn, Fabbiani and Estaban Estrada were dischargedbecause of 'their union activity and that Respondent'srefusal to reinstate employees Hector Melendez, WilliamMelendez, and Luis Leon, after the termination of theeconomic strike onMay 9, was also because of theirunion activity. It is also contended by the General Counselthat the record requires the making ' of the subsidiaryfindings necessary to support the foregoing; namely, thatNoel Reingold and Costas Moussouris were supervisoryemployees of Respondent.Respondent's contentions are less well defined, since itscounsel waived oral summation, stating that he would filea brief, and then elected not to file one. In his statementopening the defense, however, Respondent's counsel statedthatFabbiani and Estrada were discharged for cause,citing several shortcomings in performance for each ofthem.With respect to the three employees not reinstatedat the end of the strike, he stated that Respondentcontended that they (i) quit; (ii) became surplus during thestrike since the restaurant continued to operate withoutthem; (iii) were permanently replaced; and (iv) failed toreport for work on the 3 days following the end of thestrike.'All dates herein are 1969C. Discussion1611.BackgroundRespondent's restaurant is situated onNew JerseyRoute 4, one of the principal highways in the northernpart of the State, and it was designed and constructed togivequick service.The counter, 125 feet 'long andexten'dingalmost the entire width of the building, isdivided intoninesections or departments offering differentfoods.' Each department has one or more employees andpayment for the items purchased is made directly to thecounterman on duty there. The counter is situated wellinside the building and the front half of the structurecontains tables sufficient to accommodate 450 persons. Tothese tables the customers carry the food they havepurchased at the various sections of the counter.Back of the counter and the working area of thecountermen is the kitchen, in charge of the chef. He hasone or more kitchen men to assist him-and porters towash the pots. There are no dishes to be washed sinceeverything is served in paper plates and cups but there areseveral bus boys to clear debris from the tables. .During the period involved in this case, the restaurantwas open for business 7 days a week, from 6 a.m until 2a in. and, on weekends, sometimes until 3 or 4 a.m.2.The staffIrvingReingold,presidentandsoleownerofRespondent,was personally in charge of the business. Hehad no previous experience in the restaurant business but,prior,to opening, he had some instruction and advice inplanning and operation from a man who had worked atthe original Nathan's restaurant.Reingold also had, as hisprincipal assistant, his nephew Noel B.Reingold' who hadsome experience in operating a "carry-out"sandwich shopinNew York City,and to whom he had promised a20-percent 'interest in the enterprise if they should 'findthemselves"compatible "InadditiontoBucky,Respondent employed anexperiencedmanager,CostasMoussouris,'whosequalifications included a working knowledge, of, severallanguages,particularly useful for Respondent since manyof the rank-and-file employees were from Puerto Rico andLatin Americaand could not communicate fluently exceptinSpanish.The complaint alleges that both Bucky andGus were supervisory employeesof Respondent but theallegation was denied by the answer and these issues werefully litigated.Discussionand determination of theseissues appear below.The officestaff consistedof TheodoreBraustein, thecontroller,Sanford Nusbaum,an office clerk with someoperating duties, and a female office clerk.The office waslocated at the side of the building separated from the endof the serving counter by a narrow passageway leading tothe rear of the building.According to Reingold,the countermen and otherrank-and-fileemployees are, with a few exceptions,considered as unskilled labor,requiringminimal trainingto learn to dispense the food and accept payment for it.'These include the clam bar, delicatessen,coffee and cake,hamburger,fried food and steam table, hot dog,pizza,soda,and ice cream counters.'Noel B Remgold was generally called by his nickname,"Bucky," andhe will be referred to herein by that nickname References herein to"Reingold" are to Irving Reingold'He was called "Gus," by Remgold and the employees,and he will bereferred to herein by that name 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe major exception is, of course,the chef. In addition,some simple skills are necessary to operate the clam barand the delicatessen counter.'Although the newspaperadvertisement for help which Respondent ran routinely inthelocalnewspapercalledfor"DELIMAN -COUNTERMAN - CLAM MAN - PIZZA MAN,"Reingold testified that(always excepting the chef) nowage rate was attached to any particular job and thatevery employee'ssalarywas based upon his individualability to performwherehe was assigned.He also statedthat the employees at the several counters were more orless interchangeable,since it was expected that any manwhose section was not busy would move over to help at asection which was busy, and that it was not unusual for aman to be shifted from place to place to fill in for anabsent employee or one on his meal break.The counter help worked in two shifts, although therewas no clearly delineated changeover time. In general, theday shift worked from opening until evening,and thenight shift took over from the day shift and worked untilclosing.3. Supervisory status of Bucky and GusBuckv,as stated, is Reingold's nephew; he had someexperience in a food-selling business and joined his unclein operating Respondent's restaurant under a promise of a20-percentinterestiftheyshouldfindthemselves"compatible "AlthoughRespondent adhered to the denial in itsanswer that Bucky was a supervisory employee, Reingoldtestifiedthathe took Bucky in with him on theassumption that Bucky had sufficient ability "to run theplace" in his absence. Reingold also conceded that Buckyhired people "on his own" and that "if they did not provesatisfactory,he also let them go." In addition, Gustestifiedthathe obtained Bucky's permission to takeactions he didn't think he could take on his own authority.Employee Estrada testified that Bucky often transferredhim from one counter to another.It seems clear to me, on this record, that Bucky was asupervisor and, in all probability, Respondent's executiveofficial, subordinate only to Reingold. In any event, onthe basis of his conceded independent authority to hireand fire, I find that he was a supervisor within themeaning of Section 2(11) of the Act and an agent ofRespondent.Guswas, according to Reingold, the "steward" at therestaurant, but he had no formal title ' While Reingoldtestified thatGus had no formal independent power tohire or fire employees, he testified that Gus interviewedapplicants for employment who could not speak Englishand made recommendations to him. He stated that theremay have been times when he followed Gus' advice andothers when he did not, but he conceded that he could notrecall an instance (during the relevant period) when he didnot follow Gus' advice. He also testified that Gus hadauthority to transfer any employee from one operation toanother and could independently grant time off to anyemployee who requested it.According toGus' testimony, he considered hisprincipal responsibility to be the efficient functioning ofthe counter: to switch men from one position to another'Remgold testified that,after the chef, the delicatessen counterman"comes second in the skills" and that it would require about 1-1/2 hoursto tram an employee to be "an efficient clam man."'Nusbaum,an office employee,called Gus the "day manager "asneeded and to see that the countermen properlyperformed their work.' ° He testified that he prepared thework schedule for the employees and told them when andwhere they would work;" and that, on one occasion, hecalled together all the counter employees and instructedthem that, if they wanted an extra day off, they were toask him for it a day in advance and not to take offwithout permission. He also stated that he always grantedsuch requests if he could arrange a replacement for theman While Gus testified that he did not have independentpower to discharge employees, he stated that there was anexception to this limitation on his authority: that he hadthe right to discharge any employee caught stealing andthat, on the one occasion when he caught an employeestealing, he discharged him.In view of Gus' preparation of the work schedule, hisgeneral supervision of the work of the countermen, hisright to shift employees from one position to another, hisauthority to grant time off, the effectiveness of his hiringrecommendations, and his authority, albeit limited, todischarge employees, I find that Gus responsibly directedthe counter employees and that he was a supervisor withinthe meaning of the Act.' Z4.The organizing campaignSometime between April 18 and 22 John Fabbiani andLuis Leon began passing out union authorization cards atthe restaurant and soliciting their fellow workers to signthem. Fabbiani testified that he carried on these activitiesboth on his work breaks and while he was working, butnot when Reingold was nearby. He did, however, tell Gusabout his union solicitation, saying he wanted to get theUnion into the place, and Gus said it was a good idea''Gus testified that he did not tell Reingold about the unionactivity.According to Fabbiani, he and Leon obtained about 22signedcardswhich they turned over to DominickLaSpina, the business agent of the Union from whom hehad received them.Reingold also testified that he did not learn about theunion activities from Gus but that he learned about themfrom Bucky a day or two after Fabbiani was dischargedon April 29 Reingold testified that Bucky "mentionedsomething about the fact that the boys were trying toorganize" that he "just mentioned that casually" andmentioned it "again and again," whereupon he, Reingold,said "well we'll see what happens." Reingold also testifiedthat Bucky's mention of the Union's organizing campaignwas either a day before or a day after the visit by BusinessAgents Cassidy and Grezlak. Reingold also testified that"Both Reingold and Gus testified that,ifnecessary,Gus would getbehind the counter and help out"Reingold corroborated this testimony"Autotronics. Inc,176 NLRB No 96;Cromwell Printery, Inc, et al.172NLRB No. 212, fn. 3, JP Stevens and Co, Inc.163 NLRB 217,225; Quality Markets, Inc,160 NLRB 44, 50."Although Gustestified that he understands Spanish,Greek,Russian,and Japanese,and he testified in English, it cannot be said that histestimonial language was a model of precision.When asked whetherFabbiani had told him that he was passing out unioncardshis answer was,"I don't remember, sir, could be so, but I don'tremember"Whenasked whether he knew that union cardswerebeing passed around he said,"nothingofficial,Iknow nothing official"But when asked whether heheardanything "unofficial"he said he"heard something, always talkedabout union.and I saymyself,I love union."He also stateddefinitelythat he first heard the talk about theUnion beforeFabbiani wasdischarged. Based upon his testimony and Fabbiani's, I find thatFabbianidid tell Gus aboutthe union activityprior to his discharge. CHEF NATHAN SEZ EATHERE,INC.163after Bucky had told him of the union organizing effort henoticed that it was "buzzing about the place at that time "The subject of Reingold's knowledge of union activity isdiscussed below in connection with Fabbiani's discharge.5The discharge of FabbianiJohn Fabbiani was hired by Bucky on January 13, theday before the restaurant opened, to serve ice cream andsoft drinks. This department, Reingold testified, representsthe largest investment of money and space in theenterprise, occupying 25 feet of the 125-foot counter. Itincludes a soda fountain, ice cream containers, four "softicecream" dispensers, and a "malt shake" or "softshake" dispenser.On Tuesday, April 29, about 1:30 p.m. SanfordNusbaum told Fabbiani he was wanted in the office.When he entered the office he found Buckyand Brausteinthere.According to Fabbiani, Bucky began to complainthat the restaurant was losing money; that he, Fabbiani,said: "Come to the point, what do you want to tell me'",that Bucky said: "I will have to let you go"; that he askedwhy and that Bucky said "We are losing money, we don'tneed you." Bucky also said something about his lack ofability on the job, but did not go into details He wasgiven the money then due him and he left."At the trial,Respondent took the position thatFabbiani was discharged because he was discourteous tocustomers and because he abused and misused the soft icecream andmalt shake machines.In support of the alleged discourtesy to customers,Reingold testified that, during the final month of hisemployment, Fabbiani began to greet customers in astrongly affectedmanner,saying "hello" in a voice with arising andfalling intonation,and stating the charges in asmany dollars as should have been expressed in cents.Reingold testified that Fabbiani's substitution of dollarsfor cents occurred twice within his hearing; that each timehe reprimanded Fabbiani and that Fabbiani expressedregret, saying he would not do it again. With respect tothe use of an affected tone of voice, Reingold testified thatitoccurred fiveor six timeswithin his hearing and that hereprimanded Fabbiani for it each time except once whenhe was too far away and he had already lost patience withFabbiani. He also testified that he had reports of similaroccurrences from both Bucky and Gus and that it was hewho ordered Fabbiani's dismissal. Nusbaum testified thathe heard Fabbiani use the unusual tone of voice two orthree timesina singleday but that since he had had anargument with Fabbiani some time in the past, he did notsay anything directly to him but told Bucky about itNusbaum also testified that two or three customers hadcomplained directly to him about Fabbiani's manner ofspeakingFabbianidenied usingany particularly affected style ortone of voice to customers but he admitted that, on oneoccasion about a month before he was discharged, he toldone person, a frequent customer with whom he hadbecome acquainted, that the charge for her purchase was30 dollars, although it was, in fact, 30 cents. He said thatReingold was passing nearby when this occurred and toldhim not to talk to customers "that way"; that heanswered by telling Reingold that he had no sense of"Neither Bucky nor Braustem testified in this case the failure of Buckyto testify is further discussed herein but there is no indication thatBrausteinhad leftRespondent'semployand,uponFabbiani'suncontradicted testimony,Iaccept Fabbiani's account of the incident.humor; and that there was no repetition of the incident.Respondent called another employee, Love Johnson, andquestioned him concerning Fabbiani's alleged mannerismsindealingwith customers. Johnson, however, testifiedthat,although he frequently worked near Fabbiani'sstation and heard him in conversation with customers,except for the fact that Fabbiani sometimes spoke Spanishwhen necessary, he heard nothingunusual inthe manneror content of Fabbiani's talk with customers. Gus wasalso questioned concerning Fabbiani's conduct: he said itwas not at all unusual for a counter employee, whendealingwith a single customer during a slack time -particularly if the customer was a girl or "a pleasantgentleman" - to comment on the weather or make othermild conversation, and that he had frequently heardemployees quote charges in dollars instead of cents. Hestated that when business was heavy the men had to workhard, so that when things were slack they often tried tomake their work more pleasant by joking a bit, but couldnot recall any particular incident of this kind involvingFabbiani, although he stated that it was quite possible thatsome might have occurred.In view of the fact that neither Johnson nor Gus, bothcalledbyRespondent,wasabletosubstantiateRespondent'sclaimsofFabbiani'smisconductwithrespect to customers," but that only Nusbaum, anothermanagement employee, corroborated Reingold's testimonyon this subject," I am convinced that Reingold enlarged asingle,long past, and minor misdeed - if it was even that- into a course of incorrigible misconductin aneffort tojustifyhisdischargeofFabbianiand I reject histestimony."Respondent's complaint concerning Fabbiani's misuseof the machines concerned the two types of dispensersmentioned above. The soft ice cream machines dispensethat substance through a spigot Inside these machines is aslowly revolving paddle which keeps the contents at aproper consistency to flow through the spigot. Thecontents of the machine must be kept both cold and softbut, if the machine is not used for a substantial period oftime, the temperature of the contents tends to becomelower and the contents become too dense to permit thepaddle to revolve. Since the paddle is driven by a pulleywheel connected to an electric motor by a belt, theinability of the paddle to revolve immobilizes the pulleywheel to whichit isattached and this, in turn, causes thebelt to slip and heat up or burn from friction, or to burnout the electric motors.To avoid such occurrences the machines have a knurl,or setting knob, designed to be turned up or down to raiseor lower the temperature of the soft ice cream: when themachine is in frequent use the temperature must belowered so that the mixture it contains will be kept cold-enough and, on the other hand, when the machine is notfrequently used, the temperature must be raised so thatthe contents will not harden or freeze up.It is undisputed that there was considerable difficultywith thesemachinesduring the early days of therestaurant's operation but Reingold testified that all thetrouble occurredduringthe daytime, when Fabbiani was"Neither Johnson nor Gus was in the courtroom when Remgoldtestified"Remgold testified on July 29 but Nusbaum,although he was the nextwitness, did not testify until August 6, after a weeklong recess Since theyboth spent their entire days at the restaurant, it is a fair inference thatReingold communicated to Nusbaum the substance of his testimony"In so doing, I also reject Nusbaum's testimony as not credible byreason of his interest,based on his status as part of management. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDon duty. Fabbiani testified that he made the adjustmentsas necessary, in accordance with the instructions he hadreceived, but that he frequently found, on returning fromhismeal breaks, that his substitute had changed thesetting.There were so many problems and difficulties withthesemachines that, according to Reingold's testimony,they were changed in late March or early April Gus alsotestified that the first set of machines had given trouble,but he testified that trouble occurred when others were onduty with them,as well asFabbiani, and he also testifiedthat after the replacement of the machines there was "nottoo much" trouble.While thereisno reasonto doubt that Respondent haddifficulties with these first ice cream machines, there is nosubstantialevidencethatFabbianiwaspersonallyresponsible for any of it. Reingold, in his testimony,endeavored to blame Fabbiani for all of the troubles withthesemachines,buthistestimony shows only thatFabbiani received instructions in operating them fromhim, fromBucky,and from representatives of themanufacturer. This falls considerably short of a showingthatFabbianihaddoneanythingimproperandRespondent's replacementof the machines without takingany action against Fabbiani at that time seriouslyundercuts the credibility of Reingold's testimony that heconsidered Fabbiani to have been solely responsible fortheir frequentmalfunctioning.Moreover, it appears fromGus' testimony that, after the substitution of newmachinesabout the end of March, there was "not toomuch" trouble with them, although Fabbiani continued tooperate them to the moment of his discharge. Reingold'stestimony that Fabbiani failed to clean these machineswas denied by Fabbian•, who testified that he cleanedthem every day during the slack period in the earlyafternoon; moreover, Gus testified that it was the duty ofthe night shift to clean the machines and that Fabbianiwas never on the night shift.Reingold'sothercomplaintconcerningFabbiani'sperformance of his duties concerned his operation of the"malt shake" or "soft shake" machine This machinedispenses thick drinks from a prepared mix purchasedfrom a dairy in sealed containers. The mixture, aspurchased,has a mild vanillaflavor but, to permit thesame machine and mixture to provide strawberry andchocolate shakes, there are, at the base of the stand, threecontainerswith chocolate, strawberry, and vanilla syrups.If the customer asks for a chocolate or strawberry shake,the appropriate syrup is added for flavoring and, if thecustomer requestsvanilla,itis servedas itcomes out ofthemachine.However, since some customers find theprepared shake not sweet enough, the vanilla syrup is keptaccessible to sweeten the drink to the customer's taste.ReingoldcomplainedthatFabbiani,becausehepersonally preferred his own drinks sweeter, persistentlyadded vanilla flavor to the prepared mix, which made themachine sticky, and that he had told Fabbiani four or fivetimestostop.Fabbianidenied tampering with theprepared mix; he testified that he added the appropriatesyrup when a customer ordered it and that he addedvanilla only when the customer requested that the drink bemadesweeterGus corroborated Fabbiani's testimonyconcerning the procedure that was to be followed indispensingdrinks from this machine but there is nocorroboration forReingold's testimony that Fabbianiimproperly altered the mixture. Since Gus was directlyresponsible for operation of the counter and was engagedat all times in supervisingthe countermen, it would seemthatReingoldwould have directed Gus' attention toFabbiani's variationfrom the normal use of the machineand directed him to see that the improper practice was notrepeated.Accordingly, despite Reingold's testimony thathe called this matter to Gus' attention several times, thelack of any testimony by Gus on this point must beconsidered in reaching a conclusion For the reasons setforth throughout this Decision with respect to Reingold'seffortsto justify his conduct, I find his testimonyinsufficient to support Respondent'sclaimsof Fabbiani'smisconduct in the performance of his duties.Since Respondent's evidence herein does not support itsclaimof misconduct by Fabbiani justifying his discharge,the real reason for Fabbiani's discharge must be soughtelsewhere in the record. I find it in the timing ofReingold's discovery of the organizational activity amongthe employees.On the basis of the testimony of both Fabbiani andGus,Ihave found that Gus was aware of theorganizational activity and Fabbiani's participation in itprior to Fabbiani's discharge on April 29. Although Gustestified that he did not tell Reingold what he had heard,Reingold conceded that he learned about the unionactivity "about thesametime" as the visitof BusinessAgent Cassidy, specifically, he testified, "a day sooner orafter," and that he learned it from Bucky.i' Reingold wasunable to fix the date when he had the visit from theunion officials, but Cassidy testified that, after he andBusinessAgent Grezlak talked with Reingold, he wentdirectly from thatmeetingto the Board's Regional OfficewherehefiledarepresentationpetitionSinceRespondent's counselconceded that the petition was filedon April 30, it follows, therefore, that Reingold definitelyknew of the union activity no later than April 30, the dayfollowing Fabbiani's discharge, when he heard it from theunion business agents. But Reingold also testified that hemight have learned it from Bucky a day before the visit ofthe union men and this would bring his knowledge of theunionactivityback to' April 29, the very date ofFabbiani's discharge "Furthermore, Reingold testified that, after Bucky toldhim about the 'organizational activity and about the sametime as the visit from the union officials, he noticed thatthere was "buzzing around the place," that small groupswere forming and that, unlike their previous practice, fouror five would sit together when having their coffee, theywould walk over to each other and there were groupssittingtogetherand laughing.From this,Reingoldtestified, he "knew that something was going on" but he"didn't know exactly what it was." It is not disputed thatthe organizational activity had been going on at least sinceApril 24, which was 5 days before Fabbiani's discharge,"Reingold's testimony,that he first learned of the union activity whenBucky mentioned it to him "casually" and that Bucky"mentioned it againandmentioned it again,"whereupon he said"well,we'llseewhathappens," indicates a calmness and coolness which,on the basis of hisother actions and his demeanor in the courtroom,Icannot accept Buteven if he did receive the news of union activity calmly, that would notnegate the possibility of his having moved promptlyand firmly to putobstacles in its way"Remgoldfirst testifiedthat he learned of the organizationalactivity "aday or two" after Fabbiani was discharged but later in his testimony hesaid that it was not even"two or threedaysafterward"but "a later date "Inmaking a determination that Reingold was not a credible witness, I takeinto consideration not only his obvious self-interest and his demeanor whiletestifying,but also this self-contradiction and the obvious attempt atdeception in this latter testimony that he first learned of the organizationalactivity at a date later than2 or 3daysafter Fabbiani'sdischarge, sincethe hard fact is that the visit of the union business agentswas on April 30,only I day afterFabbiani s discharge CHEF NATHAN SEZ EAT HERE, INC.165and there is nothing in the record which could account forthe sudden commencement of the "buzzing" which,Reingold testified, he noticed precisely when he learned ofthe union campaign and after Fabbiani's discharge, butnot earlier. From all of the factors, including the relativelysmall size of the restaurant staff and Reingold's practiceof circulating throughout the restaurant at all times hewas on the premises, I conclude that Reingold, alerted bythe "buzzing," had learned of the organizational activitybefore he ordered Fabbiani's discharge 20 Upon taking intoconsiderationReingold's testimony that he had resolvedsome time earlier to discharge Fabbiani because of hispoor performance with the machinesas soon ashe couldobtaina replacement, but that he did not have areplacement when he discharged Fabbiani, and the otherfactorsdiscussed above'21 I reach the conclusion thatRespondent'sclaimsof misconduct by Fabbiani, even ifthey had some foundation in fact, were not its real reasonsfor discharging him but were merely pretexts, and that itsreal reason was the discovery of his participation in theorganizational activity. Accordingly, I find that Fabbianiwas discriminatorily discharged to discourage membershipinandactivityonbehalfof the Union and thatRespondent thereby violated Section 8(a)(3) and (1) of theAct.6.Thedischarge of EstradaEstaban Estrada was hired as second cook at ChefNathan on January 13 but he also workedas a relief manat the counter, particularly to relieve Luis Leon at theclam bar. He signed a union card about April 15, butthere is no evidence that any ofmanagementpersonnelknew about it.He did not report for work on Saturday or Sunday,April 26 and 27, and he tookhis regularday off onMonday, April 28. He reportedas usual onTuesday, the29th, and worked that day but on the 30th, immediatelyafter he reported for work, Bucky called him to the office,gave him the money then due him, and discharged him.Estrada testified that he did not ask Bucky why he wasbeing discharged; that he waited to hear what Bucky hadto say but that nothing was saidAccording to Estrada, Bucky then asked him whetherhe needed a ride back to New York; he said he did andBucky drove him to New York. Estrada testified that,"The testimony of employees Estaban Estrada and Hector Melendezthat,on the day Fabb,ani was discharged,Gus told them that Fabbian hadbeen discharged because "the boss" believed he had brought in the Union,was controverted by Gus' denial and by Reingold's testimony that he didnotmake that statement to Gus.Both employees, however, testifiedcredibly,whereas Gus, it is to be noted,was promoted by Respondent,after the events involved in this case,to a higher management job; he wascalled as a witness by Respondent;he testifiedmore than a week afterEstaban and Melendez, and he appeared to be careful in his testimony tosafeguard his status as a management man Reingold,of course, wasstronglymotivated by self-interest.Accordingly,upon the probabilities oftheir testimony and their demeanor while testifying,Ifind that,even if Gusdid not convey to Reingold his actual knowledge of the organizationalactivities and Fabb•ani's part in them.Remgold had such knowledge beforehe ordered Fabbiani discharged."In addition,Ihave taken into consideration Estrada'sundisputedtestimony,discussed below,that,in the conversation following his owndischarge,Bucky told him Fabbian had been discharged because hebrought in the Union and his further testimony that Reingold said, shortlyafter the discharge of Fabbian,that if the employees chose to berepresented 6y the Union he would close up the restaurant for 2 monthsAlthough Reingold denied making the statement attributed to him byEstrada, I reject hisdenial and find that he made it.after they had been driving along for about 5 minutesBucky asked him if he knew why he had been discharged;he said he did not and wanted to know. Bucky then toldhim that "the same thing that happened to you happenedto John Fabbiani"; that Fabbiani had brought the Unionin and that Estrada had signed a card and that was whyhe was "suspended."Estrada testified that Bucky then asked him whetherFabbiani brought the Union in and he answered that hehad not; that Bucky thereupon asked him whether it wasLuis Leon who brought in the Union; and that Buckyasked him the same question about each of the employeesin turn but Estrada in each case said that he didn't know.Bucky then said, "I have all the union cards at my officeand one by one I am going to be getting rid of all of themuntil I discharge all of them." He also said if the Unionformed a picket line he would get an injunction and havethe police break up the line, and if the employees persistedin their allegiance to the Union, Reingold would close therestaurant for 2 months so that everybody would have tofind jobs somewhere else. By this time, according toEstrada, they had reached the George Washington Bridgeand Bucky closed the conversation by saying to him:"You are a good man and I like the way you work. If thisreaches agreement, I will call you back because I needyou. The only error you made was that you signed for theUnion."Respondent's position in this litigation concerning thedischarge of Estrada is that he was unsatisfactory in hiswork habits, violating health regulations by failing to weara hat and by smoking in the kitchen. Reingold, in histestimony, gave evidence on these claims and added thatEstrada had a sullen attitude toward customers andtoward his work. He also testified that Estrada haddemanded that he be paid a higher wage rate when heworked as a relief man at the clam bar because theregular man at the post was more highly paid, despite thefact that the system of wage rates depended on theworker, not on the specific job he was performing.Reingold further testified that he had noticed, throughthe payroll records, that Estrada was frequently absentand that he understood that Estrada had not called in,although all employees, when they were hired, wereinstructed to call in before taking time off so thatreplacements might be obtained. He testified that he hadnever discussed the absenteeism problem with Estrada butthat,after learning that Estrada had taken off theweekend of April 26 and 27 and considering Estrada's"general attitude," he had instructed Bucky to dischargehim; that in all probability this instruction was given theday prior to the date of the discharge.Johnson, who also worked in the kitchen, testified thatEstrada did not wear his hat in the kitchen and that heheard both Gus and the chef constantlyreminding him toput it on. Johnson also testified that a representative ofthe Board of Health had been on the premises and hadinstructed the employees that theymust all wear hats;that, after one single lapse, the chef always wore a hat butthatEstradafrequentlywentwithouthis.Guscorroborated this testimony by testifying that he hadfrequently told Estrada to put on his hat, but he concededthat other employees also failed to wear their hats andthat he was compelled to remind them constantly to doso, but that he never discharged anyone for this reason.The restaurant chef, EddieWeisberger, testified thatEstrada was his assistant and was supposed to be at workat 7 a.m., but that he frequently reported in at 10 or 10:30a.m., and that two or three times a week he failed to show 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDup altogether.He testified that, every week since theystarted to work, he had remonstrated with Estrada abouthis absenteeism and lateness in reporting; that he-had toldEstrada, many times, that if he failed to show up early inthemorning,when the heavy work was to be done, thathe, himself, would fire him and that he had told both Gusand Bucky to take Estrada out of the kitchen or he wouldquit.22Weisberger also testified that when Estrada came intowork on Tuesday he asked him why, after his longabsence, he showed up that morning, and that he toldEstrada that he did not need him.Gus testified that a week or two earlier Estrada hadalso stayed away on Sunday, which was the busiest day ofthe week, the chef's day off, and the day on which it wasmost difficult to obtain a replacement; but that on thatoccasion Estrada had an excuse about his car. He alsotestified that when Estrada did not come in on Sunday,the 27th, he telephoned him at home and told him that ifhe did not come in he should not come back to workanymoreRespondent's effort, through Reingold's testimony, tojustify the discharge of Estrada by accusing him of severaltypes of misconduct in the performance of his duties bearsa resemblance to its tactics in connection with Fabbiani.Reingold'scomplaintabout his "sullen attitude" iscompletely subjective; his indignation that Estrada wantedtobe paid a higher wage rate when filling in at anadmittedlymore difficult job is unconvincing' and histestimony concerning smoking by Estrada is not supportedby any other testimony. The testimony about Estrada'srefusal to wear a hat, however, was corroborated by Gusand by fellow employees Johnson and Zarzuela and,notwithstandingGus' concessions that he had to keepafter other employees on this matter and that he hadnever discharged an employee for failing to wear a hat, itdoes appear that the wearing of hats was taken seriouslybecauseof regulationspostedby the local healthauthorities.The significant difference between the background ofFabbiani'sdischargeand that of Estrada is in thetestimony concerning Estrada's absenteeism.37 AlthoughReingold made the same broad attack on Estrada as hedid on Fabbiani, he did include substantial testimonyconcerning Estrada's failure to report for work. While Ihave been -skeptical of much of Reingold's testimony, inthis respect he was strongly corroborated by Zarzuela,Gus, and, particularly, by Estrada's immediate superior,Weisberger. Both Zarzuela and Weisberger impressed meas credible witnesses and I accept Gus' testimony that hethreatened Estrada with discharge for his unannouncedabsences on Sundays, the chef's day off. Accordingly,despitemy rejection of some of the reasons given byReingold for discharging Estrada, the chronic absenteeismof this employee and Respondent's dissatisfaction with itare sufficiently established by the record to preclude aninferencethatthisreasonwas a pretext and thatRespondent's real reason for its action was his protectedactivity.2' It follows, therefore, that the General Counselhas not sustained his burden of proving that Estrada wasdischarged for protected activity and that this allegationof the complaint must be dismissed."Benito Zarzuela,an employee who was called by Respondent and whotestifiedwith difficulty but credibly,corroboratedWeisberger's testimonythat he repeatedly argued with Estrada about his lateness and his absencesand that he threatened to fire Estrada himself,without the aid of "theboss"."Also notable is the difference in their union activity:Estrada had doneno more than sign an authorization card but Fabbiani had been the most7. Interference, restraint, and coercion prior to thestrikeBothReingold'sstatement, immediately after thedischarge of Fabbiani, that if the employees chose to berepresented by the Union he would close the place for 2months and Bucky's interrogation of Estrada, after he hadbeen discharged, concerning the instigators of unionactivity,have been described above and found to haveoccurred.When Estrada heard Reingold's threat, he wasstillan employee and the statement clearly constitutedrestraint and coercion violative of Section 8(a)(1) of theAct. Although I have found that Estrada's discharge, onthe morning of the 30th, was not unlawful and it follows,therefore, that he was not an employee at that time,Bucky's interrogation of Estrada concerning the identitiesof those active in the organizing campaign constitutes aform of surveillance interfering with employees' rightsunder the Act notwithstanding the possibility that theymight not have knowledge of it.Si However, the recordshows that Estrada was at or on the picket line on May 9withhiscolleagueswho were still employees and,accordingly, the probability is very great that he toldemployees of the interrogation and of Bucky's statementthat all the signed cards were in the office. Whether he didor did not, however, Bucky's activity during the ride withEstrada constituted a violation by Respondent of Section8(a)(1) of the Act.In addition to the foregoing, Benito Zarzuela, called asa witness by Respondent, testified that, 3 or 4 days beforethe strike on May 9, Bucky told him that everyone whosigned a union card would lose his job,2' and Luis Leontestified, in response to a question from Respondent'scounselandwithout contradiction, that 2 days afterFabbiani was discharged, Bucky said that "all those thatsigned the union cards had no more work at ChefNathan's and the union should get work for them." Thesethreats of reprisal for lawful exercise of the employees'right to engage in organizational activities constituterestraint and coercion by Respondent and violate Section8(a)(1) of the Act.8.The strikeOn Wednesday,May 7,the Union set up a picket lineoutsideRespondent'srestaurant,consistingof Johnactive in soliciting such cards."I also discount Bucky's "admission"to Estrada that the reason for hisdischarge was the same as that of Fabbiani,i e , adherenceto the Union,since itmay have well beena ployto introducethe subjectso that hemight learn, from Estrada, the names of the other employees involved inunion activity."It is to be noted that,unlike restraint and coercion, employees whoserights are subjected to interference may be entirely unaware ofitThis isparticularlytrue of surveillance,inwhich an essential element is secrecyand which,if adroitly executed, is likelyto remain unknownSeeN L R Bv.Grower-Shipper Vegetable Assn,122 F.2d 368 (C.A9);Grand-CentralChrysler Inc,155NLRB 185, 188."On direct examination by Respondent'scounsel,Zarzuela answered"no" to the question whether anyone had ever told him he would be firedifhe signed a union cardHowever,when he was asked, oncross-examination,whether he had ever discussed the Union with Bucky, itwas the witness who formulated the answer that Bucky said that"everybodysign the card in the union going to befinished in the job"Considering the difficulties that this witness had in formulating hisanswers, even through an interpreter,and his effort to answertruthfully, Iam convinced that his own testimony,rather than a mere negative to aleading question,more accurately reflects the incident and I find thatBucky did make that threat. CHEF NATHAN SEZ EAT HERE, INC.167Fabbiani andBusinessAgent Cassidy. The following daythey were joined by a member of the Union but on neitherday did any employee of Respondent pay attention to it.On one occasion during these first 2 days, according toFabbiani, Bucky came over to him and said "Why don'tyou give up? You know you are not going to win. Thisman [has] money, he could close for 2 months and throwthe key away."Early in the morning on May 9, however, when bothFabbiani and Estrada were picketing, counter employeesLuis Leon, Hector Melendez, and William Melendez, twobusboys, and two kitchen helpers all refused to cross thepicket line but, instead, joined it, taking turns at theactual picketing.Later in themorning,while John Fabbiani's car,containingFabbiani,HectorMelendez,WilliamMelendez, Luis Leon, and the two busboys, was parked infront of the restaurant next door, Bucky came over tothem and asked each of the employees, in turn, whetherhe was coming in to work. Hector Melendez testified that,when the question was put to him, he stated that he wouldnot cross the picket line, whereupon Bucky, addressing allof them, answered "If you are not going to cross thepicket line, don't go back in the restaurant again becauseyou have no more work." Gus then came over and toldBucky to "forget it" and to "call new people in." None ofthe employees went to work but, about 1 p.m., Luis Leonand William Melendez left and went back to New YorkIn the afternoon Buckyagain cameout to the strikingemployees, but this time he addressed himself primarily tothe busboys. Since they did not understand English andBucky could not- speak much Spanish, he asked HectorMelendez to interpret for him. According to Melendez,Bucky said that the busboys could have their jobs back iftheywould "forget about the union"; the busboysanswered that they would come in to the restaurant laterthat evening and let him know whether they would comeback to work. Bucky left for a short time and thenreturned; this time he talked to Fabbiani and said theycould all have their jobs back if they would forget aboutthe Union but none of the men went to work.The events of the day, as set forth above, weredescribed in the testimony of Hector Melendez and JohnFabbiani, with Luis Leon's corroboration of the morningstatement by Bucky. Reingold admitted that he had toldBucky to go outside and try to get the men back to workand Bucky did not testify.27Accordingly, I find the foregoing to be an accurateaccount of the events described and that Respondent, inviolation of Section 8(a)(3) of the Act, discharged LuisLeon,HectorMelendez,andWilliamMelendez to"The General Counsel presented his evidence on Monday and Tuesday,July 28 and 29.During those sessions Respondent's counsel advised that,at some time during the trial,he would request a recess because Gus andBucky were vital witnesses and neither was then in the employ ofRespondent,that Gus could not appear except on a Friday, hisdayoff athis current employment,and that Bucky was out of town and not expectedto return until late Thursday,July 31On July 24 the trial was recessed, atthe request of Respondent's counsel,untilAugust 6, the Wednesday of thefollowing week,with the understanding that Respondent would present hisother witnesses,including Bucky, before Friday and Gus on Friday On thefollowingWednesday,Respondent'scounsel stated that he had "somedifficulty with Bucky"but stated to the Trial Examiner"No, with respectto the subpoena,Idon't think we would request of you any assistance "Under these circumstances,Ido not draw any inference of fact fromRespondent'sfailure to present the testimony of Bucky but it leavesuncontrovertedthetestimonyof the employees concerning theirconversations with Bucky. Since I have not found any of them not credibleas witnesses,Iaccept their version of the events.discourage their membership in the Union.About 5 o'clock that same afternoon, onex parteapplicationofRespondent for an injunction againstconduct set forth in the petition, an order was issued outof the Superior Court of the State of New Jersey. Neitherthe order nor the method of its service on the Union is inthe record but Business Agent LaSpina described it as "acourt injunction restraining us from picketing" and hediscontinued the picketing.9.Applications for reinstatementAccording to LaSpina, the strikers decided to ask to goback to work so he went into the restaurant with them:Reingold was not there so he talked with Bucky, askinghim to get in touch with Reingold because the matter wasimportant, but Bucky claimed to have the authority tohandle it. Accordingly, LaSpina told Bucky that the menhad remained out because they had respected the Union'spicket line but that, since the picket line had beenremoved, the men should be reinstated. Bucky, however,said he couldn't do it at that time but that if they cameback "later," he would take back "who he felt hewanted"" and indicated to the busboys that they couldreturn to work. In addition to the foregoing, HectorMelendez testified that when they went back, Fabbiani,addressing Bucky and Nusbaum, said they had come in tofind out when they were to return to work and that Buckyanswered "I don't want you. I only want the threebusboys."S9 The men then left.On the following Tuesday, May 13, Hector Melendez,WilliamMelendez, and Luis Leon came out to therestaurant and talked with Reingold. All three testifiedthat they asked Reingold to give them back their jobs andboth Hector Melendez and Leon testified that Reingoldasked them to return the following day when he wouldgive them their pay and tell them when to return to work.While they were there Gus asked William Melendez whenhe was coming back to work and he said he was there tofind out; Gus then addressed the same question to Hectorand then, addressing them both, Gus said: "You two willbe coming back to work because I want the two of you tocome back to work." Both Hector and William testifiedto this conversation.William Melendez also testified thatBucky passed by and Gus asked him whether Reingoldwas going to reinstate the men; that Bucky countered byaskingMelendezwhether there would be any more"problems with the Union" and, when Melendez asked"what kind of problems9" Bucky laughed and walkedaway.The men returned the following day. They sat down ata table near the door and, after about 15 minutes,Reingold came over to them; he handed them the moneyto which they were entitled, took receipts from them, andsaid: "Thank you. Good-bye.""Gus testified that it was about5 or 7p in when the men came in andaskedfor theirjobs It was his impression that those present includedFabbiani, theMelendez brothers,Estrada,and two busboys However,WilliamMelendez testified that he andLuis Leon left for New York aboutIp m , and that he didn't know whetherany ofthose on the picket linewent backtowork afterthe strike was over.Accordingly, it is doubtfulwhether William Melendezand LuisLeon personally appliedfor their jobsimmediately after the termination of the picketingLaSpma'sapplicationon their behalf was nevertheless sufficient(SeeWickland Oil Co,161NLRB 471, 483,N L R B v t Posner, Inc,394 F 2d 773 (C.A 2) )"Nusbaum,called byRespondent,was not questioned concerning thisexchange and I accept Melendez' testimony 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDReingold's testimony concerning the events of these 2days was considerably different.He admitted that onTuesday afternoon Luis Leon and the two Melendezbrothers came to the restaurant and that he talked withthem. He testified, however, that Hector Melendez, actingas spokesman, said that he and the other two men wantedtheir pay and that he replied that the payroll was not yetready but it would be ready on the following day Heinsisted that that was the entire conversation and thatneither at that time nor on the following day did either oftheMelendez- brothers or Leon say anything aboutwantingto come back to work Reingold also testifiedthat on May 13 he did not need anybody in the positionsthat these men had filled and that their absence on Friday,Saturday, and Sunday showed him that he could get alongwith fewer employees. He did concede that after thepicketingonMay 9 he did take back those of theemployees whom he had not been able to replace - fourporters and busboys.Reingold's testimony, inmy opinion, is renderedincredible by certain testimony of Nusbaum and Gus.Nusbaum testified that, on the Wednesday after the strike,Hector Melendez asked him whether he could have his jobback and that he told Melendez it was Gus who did thehiring, but Gus was not there that day because it was hisday off, and that Melendez said he would call GusNusbaum further testified thatMelendezmade atelephone call and spoke in Spanish; that he then got onthe telephone and found that Gus was on the other end ofthe line. Gus told Nusbaum that Melendez had asked forhis job back and Gus instructed him, Nusbaum, to go tothe office and ask Reingold if he would take Melendezback.3°Nusbaum testified that Reingold refused to takeMelendez back, but said that if he needed help he wouldlet him know and at this time he had enough; that he toldthis to Gus and Gus asked him to put Melendez back onthe line.Gus corroborated, Nusbaum's testimony to theextentthathe testified that he had a telephoneconversation with Hector Melendez on a day some timeafter the termination of Melendez' employment when hewas at home, and that Melendez requested that he askReingold to give them back their jobs. Gus testified thathe called the office and told Reingold about Melendez'request, saying that Reingold could take them back if hewishedDespite the slight discrepancy between thetestimony of Nusbaum and Gus concerning the mechanicsof the request to Reingold,it isquite clear that, at least atthe time of these conversations with him, Reingold knewthat the men wanted to return to work. Furthermore, thenatureofReingold'slanguage,asreflected in theirtestimony, compels an inference that he had previouslybecome aware of their effort to recover their jobs and anacknowledgment of his refusal. Accordingly, on the basisof the testimony of the discharged employees and thesetwo of Respondent'smanagerialemployees, I find thatReingold's testimony that the men never asked for theirjobs back on either Tuesday or Wednesday cannot bebelieved and I reject it. Accordingly, I find that on May9, 13, and 14, William Melendez, Hector Melendez, andLuis Leon requested reinstatement and that Respondentrefused to reinstate them. Since neither their strike northeir unlawful discharge changed their status as employeesand, as set forth below, thereisnosubstantial evidencethat they had been replaced, they were entitled to berestored to their jobs upon their unconditional applicationand Respondent's failure to do so violates Section 8(a)(3)and (1) of the Act "Fabbiani testified that, at a subsequent time, he visitedthe restaurant and asked Reingold for his job, or anyother job, but that Reingold refused. Hector Melendezalso testified that he subsequently asked for his job orasked that, at least, his brother be rehired but that oneach occasion he was rebuffed. Respondent's refusal torehireFabbianiwas a continuation of the unlawfuldiscrimination against him and a violation of Section8(a)(3) and (1) of the Act10.Respondent's defensesWith respect to the three employees who weredischarged during the strike and to whom reinstatementwas refused after the strike was over, Respondent appearstoassert several defenses,"someaddressed to theseemployees as a group and some to them individually.(a)Voluntary quitInsofarasRespondent contends that these threeemployees "quit" by failing to report for work on May 9,such contention is frivolous. Section 2(3) of the Act,defining the term "employee", provides that itshall include any individual whose work has ceased as aconsequence of, or in connection with, any current labordispute or because of any unfair labor practice.. .and it has been found, both, that their failure to report forwork on that day was in connection with the then currentdisputebetweenRespondent and the Union over therepresentation of Respondent's employees, and that theirdischarge during the morning was an unfair labor practicein violation of Section 8(a)(3) and (1) of the Act.(b) ReplacementAlthoughRespondent appears also to contend thatthese employees had been replaced and made an effort toprove,through the striking employees, that Buckyinformed them that they had been "replaced", theevidence, I am convinced, supports my finding that Buckyintended to, and did discharge them, and that theirdischarge was unlawful. Accordingly, under the statutoryprovisionabove quoted, even had Respondent gonethrough the form of replacing them, it could not, as amatterof law, cause them to lose their status asemployees.Moreover, the evidence shows, as a matter offact, that they had not been replaced.AccordingtoReingold'stestimony,Respondentregarded practically all the employees as unskilled and asrequiring little or no experience. Moreover, it appears thatmost of the employees, although they did have customarystations,were shifted from place to place as needed andReingold was emphatic in stating that wage rates were"WilliamMelendez testifiedthat he asked Gus what Remgold meantwhen he said"Good-bye" inthat mannerand Gusanswered that it meantthat Remgold did not want them backAlthoughitappears that it was hisbrotherHectorwho actuallytalkedwithGus it is not unlikely thatWilliam regarded the conversation as a collectiveone TheirpuzzlementoverReingold'scrypticremark,however, accountsforHector'saskingNusbaum whetherthey couldhave theirjobs back and theircall to Gus"N L R B v Mackay Radio & TelegraphCo , 304 US 333, 349, Zand L Lumber Co,179 NLRB No I I"As stated above, Respondent's counsel waived oral summation in favorof filinga brief and then declined tofile oneFrom his opening statement,however,and the nature of the evidencepresentedonbehalfofRespondent,the defenses herein treated can be discerned CHEF NATHAN SEZ EAT HERE, INC.169determined only by the personal ability of the employee toperform in any station to which he might be assigned.Finally,Reingold laid great stress on the fact that theestablishmentwasabletooperatewithoutseriousdifficulty during the strike by shifting employees to placesinwhich they were needed. It follows, therefore, and Ifind, that there were no specific positions involved in theemployment of these men.William Melendez, whose customary station was at thefrankfurtercounter,andHectorMelendez,whosecustomary station was at the hamburger grill, testifiedthat, when they went into the restaurant on Tuesday, May13,each of them saw, at his own station, one of thepart-time employees who had worked there prior to thestrike.Love- Johnson, who was called by Respondent,testified that, after the strike, the clam bar was operatedby a "kid" who had been working there and who"switched around", helping out wherever necessary. Healso testified that he "and anybody else who filled in"operated the hamburger grill and that the frankfurtercounter was manned by "regular employees" who hadbeen thereall along.Despite Reingold's testimony that he discovered, duringthe strike, that the restaurant could be operated withfewer employees, his employment record shows that, forthe payroll week ending Friday, May 9, he terminated fiveemployees and hired five. Since there were only threestrikers terminated on May 9, the others must have beenterminated earlier in the week. The record does not showwhen, during the week, the new employees were hired.While it shows, during the week ending May 16, that .11employees (not including Bucky) were terminated and only6 hired, Respondent may actually have operated withfewer employees that week " During the following week,however, Respondent hired 15 employees and terminatedonly 2, so that, at the end of the week ending May 23,there were more employees than before the strike.It follows, from the foregoing, that Respondent's hiringrecord does not corroborate Reingold's testimony thatfewer employees were needed by Respondent after thestrikebut it simply reflects a constant turnover in itsemployees .14Moreover, Respondent concededly advertisedfor help almost continuously during the month of May,after the strike, and into early June. Accordingly, I rejectRespondent's argument that it had either replaced theseemployees or that it had an economic justification fordeclining to reinstate them after the strike.Moreover,evenhad these threemen not beenunlawfully discharged and even if Respondent had provedthat they had been replaced, as strikers they neverthelessretained their status as employees and, absent acceptanceof permanent employment," were entitled to reinstatementassoonasvacanciesoccurred.31As shown byRespondent's records, six persons were hired during theweek ending May 16 and, therefore, these three men wereentitled, at the very least, to be reinstated at that time."Reingoldconcededthat the'number of employees hired and terminatedduring the week didnot truly representthe complementnecessary to manthe establishment since the count was taken only at the turn of the weekand that a moreaccuratemeasure would have been the total"man-days"for the week"The record does show that,beginning several weeks later, there was a'lightreduction in the sizeof the staff,butRespondent neverthelesscontinued to hire several employees each week"Thereisno evidence that any of them had become permanentlyemployed elsewhereri"Laidlaw Corp.171 NLRB No. 175, enfd 414 F 2d 99 (C.A 7)We turn,now, to the contentions of Respondentdirected personally against each of these three men. Theonly substantial contention,however, is the one directedagainst Luis Leon-that he voluntarily quit the day beforeMay 9,and that his failure to report for work thereafterwas a personal decision rather than participation inconcertedactivities.Insupportof this contention,Reingold testified that,onMay 8, Leon said he wasleaving because he had found a position in Coney Island,near where he lived. Reingold conceded, however,that hehad responded by asking Leon tostaybecause there wasno one to replace him, or at least to give 2 weeks' noticeso that a replacement could be found;and that Leonanswered that he would stay and would come to work thenextday.Respondent adduced evidence from otherwitnesses that Leon talked a great deal about quitting:Weisberger, the chef,said that Leon mentioned it severaltimes and that he had said to Leon:"If you don't like itwhy don'tyou quit,"but Leon never told him that he hadquit or that he had given notice that he was going to quit.Zarzuela also testified that, about a week before thestrike,Leonsaid he intended to quit and go to work inConeyIsland, and said that he had told Reingold about itSimilarly, Sanford Nusbaum testified that Leon had saidhe was going to quit but had never' said when. Gusconfirmed Reingold's testimony that Leon said he wasgoing to quit but testified that he thereupon suggested toReingold that he, Reingold,talk to Leon because Leonwas the only one who could run the clam bar; Gustestified that he saw Reingold talk to Leon and thatReingold came back to him and said that Leon hadpromised to come back to work the following day.Leon's own testimony on the subject was the same: thatboth a week before the strike and a day or two before thestrike he had told Reingold that he was going to quit. Hetestified that he gave as his reason the fact that he couldnever get enough time for lunch. He testified thatReingold promised to get him some help, that for thatreason he agreed to continue working for Respondent andthat he told Reingold that he would not leave.It is quite clear from all of the foregoing testimony thatLeon, for one reason or another,had not only thought ofquitting,but had told several people of his intention It isalso clear,however, that on May 8 Reingold successfullypersuaded Leon to continue to work and that Leon didcome to the restaurant to work the next day, but engagedinconcerted activities until the time of his discharge.Accordingly,IrejectasunfoundedRespondent'scontention that Luis Leon quit his job and find, instead,that he was both discriminatorily discharged and refusedreinstatement in violation of Section 8(a)(3) and(1) of theAct.All of thetestimony with respect to Hector Melendezdeals with an incident long before the strike.Itappearsthat when the restaurant changed its method of cookinghamburgers from grilling them on a solid steel plate tobroiling them on an open charcoal grill, Melendez foundhisworkingconditionstoohot.Therefollowedconsiderable discussion between Melendez and Gus on thissubject,afterwhichMelendez took a 2-week vacationsaying that when he came back he would work at thefrankfurter grill.He did return and thereafter he workedthe frankfurter grill. Nothing further occurred with respecttoMelendez except that Gus testified that,onMay 8,Melendez expressed concern about the picketing and saidthat if, when he came to work in the morning, he saw"any trouble"he would go back home and would notwork.Itappears,however, that when Melendez came to 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe restaurant the next morning he changed his mind anddid not go home but he engaged in concerted activitieswith his coworkers until he was discharged during themorningItalso appears without dispute that he cameinto the restaurant that evening and talked with Bucky,and that he returned on the following Tuesday andWednesday. It has been found that on these occasions hesought reinstatement. Respondent's contention that it wasjustified in refusing to reinstateMelendez because hefailed to report to work on May 10, 11, and 12 must berejected since I have found that he and the other two weredischarged for engaging in concerted activities and thattheir requests for reinstatement onMay 9, 12, and 13were refused.With respect to William Melendez, the only relevanttestimony was that of Gus, who testified that a day or twobefore the strikeMelendez was angry about somethingbut, in their conversation, he asked permission to leave at5 o'clock that day so that he could keep a date with hisgirl.Melendez said that under those circumstances hewould come back the next day but not otherwise. Gustestified that he let Melendez go some time between 6 and6:30 p.m and Melendez promised to come back. Reingoldtestified that, also the day before the strike, Melendez saidhe didn't want to get involved with the picket line andReingoldsaidhecouldcontinueworking.WilliamMelendez came to the restaurant the following day, joinedin the concerted activity, and was discharged by Buckyduring the morning on May 9. Although he did notpersonally apply for reinstatement on the evening of May9, adequate application was made on his behalf, and hereturned to the restaurant on May 12 and 13 to ask forhis job, at which time he was denied reinstatement.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYindicate its determination to interfere aggressively with itsemployees'rights of self-organization,Ishall recommendthat the Respondent cease and desist,inanymanner,from infringing upon rights guaranteed its employees bySection7 of the Act."Upon the foregoing findings of fact and the entirerecord in this case,I reach the following:CONCLUSIONS OF LAW1.Chef Nathan Sez Eat Here, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.,2.Local50,AmericanBakery& ConfectionaryWorkers Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By threatening employees with loss of their jobs andby threatening to close its place of business if theemployees chose to be represented by the said labororganization;and by engaging in surveillance of itsemployees' self-organizational activities,Respondent hasinterfered with, restrained, and coerced employees in theexerciseof rightsguaranteed in theAct and has therebyviolated Section 8(a)(1) thereof.4.By discharging John Fabbiani on April 29, andthereafter refusing to reinstate him,Respondent hasdiscriminated against him to discourage his membership inthe said labor organization and has thereby violatedSection 8(a)(3) of the Act.5.By discharging Luis Leon, Hector Melendez, andWilliamMelendez on May 9 for engaging in concertedactivities in support of the aforesaid Union and thereafterrefusing to reinstate them for the same reason Respondentdiscriminatedagainstthemtodiscouragetheirmembership in the said Union and thereby violatedSection 8(a)(3) of the Act.6.By the aforesaid unfair labor practices, Respondenthas interfered with, restrained, and coerced said employeesin their exercise of rights guaranteed them in the Act andhas thereby violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.8.The allegation of the complaint that RespondentdiscriminatedagainstEstabanEstrada has not beensustained.Having found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act.Having found thatRespondentdischargedJohnFabbiani,LuisLeon,HectorMelendez, andWilliamMelendez in violation of Section 8(a)(3) and (1) of the Actand that it failed to reinstate them upon theirunconditional application therefor, I will recommend thatRespondent offer to each of them immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make each of them whole forany loss of earnings he may have suffered as a result ofthe discrimination against him,said loss to be computedinaccordancewith the formula set forth in F.W.Woolworth Company,90 NLRB 289, and with interestthereon as prescribed inIsisPlumbing & Heating Co ,138 NLRB 716.In view of the nature of the unfair labor practices foundherein to have been committed by Respondent, whichRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case,it is recommendedthat ChefNathan Sez Eat Here, Inc ,ofHackensack,New Jersey, its officers,agents,successors, and assigns,shall:1.Cease and desist from.(a)Threatening employees with discharge or with theclosingof their place of employment for becomingmembers of or engaging in activities on behalfof Local50, American Bakery and Confectionary Workers Union,AFL-CIO,orany other labor organization; or forexercising their rights of concerted action for mutual aidor protection guaranteed in Section7 of theNationalLabor Relations Act, as amended.(b) Engaging in surveillance of its employees'concertedactivities for mutual aid or protection."N L R B v Entwistle Mfg Co,120 F.2d 532 (C A 4). CHEF NATHAN SEZ EAT HERE, INC.(c)Discriminatorilydischargingandrefusingtoreinstate employees to discourage their membership in, oractivities on behalf of,the said labor organization, or anyother labor organization.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right toself-organization;to form labor organizations;to join orassistLocal 50, American Bakery&ConfectionaryWorkersUnion,AFL-CIO,oranyotherlabororganization;to engage in concerted activities for thepurpose of collective bargaining and other mutual aid orprotection,or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment, as authorized by Section8(a)(3) of the National Labor Relations Act, as amended2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to John Fabbiani immediate and fullreinstatement to his former position,or to a positionsubstantially equivalent to that which he held immediatelyprior to April 29, 1969,without prejudice to his seniorityand other privileges;offer to Luis Leon,Hector Melendez,andWilliamMelendez immediate and full reinstatementto their former positions,or to positions substantiallyequivalent to those which they held immediately prior toMay 9,-1969,without prejudice to their seniority andother rights and privileges;and make each of them wholefor any loss of wages in the manner set forth in thesection of the Decision entitled"The Remedy."(b)Notify John Fabbiani,Luis Leon,Hector Melendez,andWilliamMelendez if presently serving in the ArmedForcesof the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.(c) Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its restaurant in Hackensack, New Jersey,copiesof the attached notice marked"Appendix."'"Copies of said notice,on forms provided by the RegionalDirector for Region 22, after being duly signed by itsrepresentative,shallbe posted by it immediately uponreceipt theroof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director for Region 22, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event no exceptions are filed as provided by Section102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall,as provided in Section102.48 oftheRules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgmentof a United States Courtof Appeals,thewords in the notice reading"Posted byOrder of theNationalLabor Relations Board"shallbe changed to read"Postedpursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcingan Order of the NationalLaborRelations Board."171It is further recommended that the allegations of thecomplaint, insofar as not found violative of the Act in theDecision, be dismissed."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 22,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICETO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentThe trial which was held in Newark, New Jersey, onJuly 28 and 29 and August 6 and 7, 1969, at which allparties participated and had a chance to give evidence, hasresulted in a Decision that we violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended,1.By threatening to discharge employees or to closedown this place of business if the employees chose aunion to represent them.2.By asking questions to find out who had beenactive in bringing a union into the place.3.By discharging John Fabbiani on April 29, 1969,and refusing to reinstate him because he joined Local50,American Bakery & Confectionary Workers Union,AFL-CIO, and had asked other employees to join.4.By discharging Luis Leon, Hector Melendez, andWilliamMelendez onMay 9, 1969, because theyrefused to cross the picket line of the Union, and byrefusing to put them back to work when they asked togo back to work after the end of the strike.The Board ordered us to promise our employees thatwe will not do these things again, and that we will not, inany other way, interfere with, restrain, or coerce them inthe exercise of their rights, under Section 7 of theNational Labor Relations Act, to:1.Organize themselves into a union;2. Form, join, or help unions;3. Bargainas ,- agroupthroughaunionrepresentative of their choice;4.Act together for collective bargaining or formutual aid and protection,5.Refuse to do any or all of the above, unlessrequired by a valid contract providing for unionmembership in accordance with law.We therefore promise that:1.WE WILL NOTquestionany of our employeesabout their union activities, their support for a union,or the union activities of other employees.2.WE WILL NOT threaten to close down this place ofbusiness or threaten to discharge any of our employeesfor leading or participating in a move to secure unionrepresentation for the purpose of bargaining collectivelywith us for improvements in their wages, hours, andworking conditions.3.WE WILL offer to give back their jobs to JohnFabbiani, Luis Leon, Hector Melendez, and WilliamMelendez and WE WILL make up any losses in pay orother benefits they have suffered since we dischargedthem, with interest at 6 percent.4.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, as 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended,after discharge from the Armed Forces.5.WE WILL NOT interfere with,coerce, or restrainany of our employees in their exercise of their Section 7rights as set out above.CHEF NATHAN SEZ EATHERE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,Federal Building, 16th Floor, 970 Broad Street, Newark,New Jersey 07102,Telephone 201-645-2100.